Exhibit RAPID LINK, INCORPORATED a Delaware corporation CERTIFICATE OF DESIGNATIONS, RIGHTS AND PREFERENCES OF SERIES A CONVERTIBLE PREFERRED STOCK Pursuant to the Delaware General Corporation Law, the undersigned, being an officer of Rapid Link, Incorporated, a Delaware corporation (the “Corporation”), does hereby certify that the following resolution was adopted by the Corporation’s board of directors (the “Board”) authorizing the creation and issuance of 10,000,000 shares of Series A Convertible Preferred Stock: RESOLVED, that pursuant to authority expressly granted to and vested in the Board by the Certificate of Incorporation, as amended, of the Corporation, the Board hereby creates10,000,000shares of Series A Convertible Preferred Stock of the Corporation and authorizes the issuance thereof, and hereby fixes the designation thereof, and the voting powers, preferences and relative, participating, optional and other special rights, and the qualifications, limitations or restrictions thereon (in addition to the designation, preferences and relative, participating and other special rights, and the qualifications, limitations or restrictions thereof, set forth in the Articles Certificate of Incorporation, as amended, of the Corporation, which are applicable to the preferred stock, if any) as follows: 1.Designation.The series of preferred stock shall be designated and known as “Series A Convertible Preferred Stock” (the “Series A Preferred Stock”).The number of shares constituting the Series A Preferred Stock shall be 2.Conversion Rights. The Series A Preferred Stock shall be convertible, without the payment of any additional consideration by a Holder, into the common stock, $0.001 par value, of the Corporation (“Common Stock”) as follows: (a)Optional Conversion.Subject to and upon compliance with the provisions of this Section 2(a), a holder of any shares of the Series A Preferred Stock (a “Holder”) shall have the right, at such Holder’s option at any time, to convert any of such shares of the Series A Preferred Stock held by the Holder into fully paid and non-assessable shares of the Common Stock at the then Conversion Rate (as defined herein). (b)Automatic Conversion.Each share of Series A Preferred Stock shall automatically be converted into shares of Common Stock at the then-effective Conversion Rate upon the effective date of the filing of the amendment to the Corporation’s Certificate of Incorporation with the Secretary of State of the State of Delaware which increases the number of the Corporation’s authorized Common Stock to at least that number such that there are a sufficient number of authorized but unissued shares of the Corporation’s Common Stock issuable upon conversion of all shares of Series A Preferred Stock (“Automatic Conversion Event”). (c)Conversion Rate.Each share of the Series A Preferred Stock is initially convertible into fifty-two (52) shares of the Common Stock (the “Conversion
